Clerks, J.
These are actions brought by the several plaintiffs as the holders of the bills of a bank incorporated by the state of Georgia, against the defendant as a director of the corporation.
The reasons which I have mentioned in the preceding cases apply to these with greater force. But more especially applicable to these cases is the rule well established, that a stockholder cannot sue directors for damages, on the ground their stock was made valueless by the misconduct of the defendant. If a stockholder cannot maintain such an action, a creditor certainly cannot do so.
" Judgment on the demurrers, with costs.